 1

 2

 3

 4

 5

 6                                                                            Honorable James L. Robart

 7                                   UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     PATRICK DEPALMER, an individual,                       No. 2:19-cv-01449-JLR
 9
                           Plaintiff,                       STIPULATION AND ORDER OF
10                                                          DISMISSAL OF ALL CLAIMS WITH
              vs.                                           PREJUDICE
11
   JIAN ZHU and JANE DOE ZHU, and the                       [CLERK’S ACTION REQUIRED]
12 marital community composed thereof; AVIS
   BUDGET CAR RENTAL, LLC, a New Jersey
13 company; and EMPLOYEES, COMPANIES,
   and CORPORATIONS A-E,
14
                Defendants.
15

16                                               STIPULATION

17             The parties, by and through their respective counsel, hereby stipulate that all claims against

18 plaintiff and defendants may be dismissed with prejudice and without fees or costs, and that the

19 Order below dismissing those claims may be entered.

20

21

22

23

24                                                                            FORSBERG & UMLAUF, P.S.
     STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH                            ATTORNEYS AT LAW
     PREJUDICE – 1                                                              901 FIFTH AVENUE  SUITE 1400
25
                                                                                SEATTLE, WASHINGTON 98164
                                                                               (206) 689-8500  (206) 689-8501 FAX
26   2889702 / 1044.0042
 1 Dated this ____ day of March, 2021.                Dated this 4th day of May, 2021.

 2 FORSBERG & UMLAUF, P.S.                            EDWARD K. LE, PLLC

 3

 4 Roy A. Umlauf, WSBA #15437                         Michael Kittleson, WSBA #49628
   Alexandra E. Ormsby, WSBA #52677                   Edward K. Le, WSBA #27086
 5 Attorneys for Defendant Avis Budget Car            Attorneys for Plaintiff
   Rental
 6
              26th day of March, 2021.
   Dated this ____
 7
   PREG O’DONNELL & GILLETT, PLLC
 8

 9
   Eric P. Gillett, WSBA #23691
10 Lauren Titchbourne, WSBA #54565
   Attorneys for Defendant Zhu
11                                               ORDER

12             THIS MATTER having come on before the above-entitled court on the above stipulation

13 of the parties through their counsel of record, now, therefore, it is hereby ORDERED that all claims

14 herein be dismissed with prejudice and without costs or attorney’s fees to any party.

15             DONE this ___4th___day of ______May_________, 2021.

16

17
                                                         A
                                                         Honorable James L. Robart

18 Presented by:

19 FORSBERG & UMLAUF, P.S.

20

21 Roy A. Umlauf, WSBA #15437
   Alexandra E. Ormsby, WSBA #52677
22 Attorneys for Defendant Avis Budget Car
   Rental
23

24                                                                       FORSBERG & UMLAUF, P.S.
     STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH                       ATTORNEYS AT LAW
     PREJUDICE – 2                                                         901 FIFTH AVENUE  SUITE 1400
25
                                                                           SEATTLE, WASHINGTON 98164
                                                                          (206) 689-8500  (206) 689-8501 FAX
26   2889702 / 1044.0042
 1 Approved for Entry;                                Approved for Entry;
   Notice of Presentation Waived:                     Notice of Presentation Waived:
 2
   EDWARD K. LE, PLLC                                 PREG O’DONNELL & GILLETT, PLLC
 3

 4 _______________________________                    _______________________________
   Michael Kittleson, WSBA #49628                     Eric P. Gillett, WSBA #23691
 5 Edward K. Le, WSBA #27086                          Lauren Titchbourne, WSBA #54565
    Attorneys for Plaintiff                           Attorneys for Defendant Zhu
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                                  FORSBERG & UMLAUF, P.S.
     STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH                  ATTORNEYS AT LAW
     PREJUDICE – 3                                                    901 FIFTH AVENUE  SUITE 1400
25
                                                                      SEATTLE, WASHINGTON 98164
                                                                     (206) 689-8500  (206) 689-8501 FAX
26   2889702 / 1044.0042
